FILED
                                                                                                   JUl 1 9 2010
                            UNITED STATES DISTRICT COURT                                   Clerk. U.S. District & Bankru tc
                            FOR THE DISTRICT OF COLUMBIA                                  Courts for the District of CO'U~bra



CLYDE LACY RATTLER,                             )
                                                )
                                Petitioner,     )
                                                )
       v.                                       )       Civil Action No.     10 1213
                                                )
U.S. DEPARTMENT OF LABOR,                       )
                                                )
                                Respondent.     )


                                     MEMORANDUM OPINION

       This matter comes before the Court on review of petitioner's application to proceed in

forma pauperis and.his pro se petition for a writ of mandamus. The Court will grant the

application and deny the petition.

       Mandamus relief is proper only if"(l) the plaintiff has a clear right to relief; (2) the

defendant has a clear duty to act; and (3) there is no other adequate remedy available to plaintiff."

Council of and for the Blind ofDelaware County Valley v. Regan, 709 F.2d 1521,1533 (D.C.

Cir. 1983) (en banc). The party seeking mandamus has the "burden of showing that [his] right to

issuance of the writ is 'clear and indisputable.'" Gulfstream Aerospace Corp. v. Mayacamas

Corp., 485 U.S. 271, 289 (1988) (citing Bankers Life & Cas. Co. v. Holland, 346 U.S. 379, 384

(1953)). Where the action petitioner seeks to compel is discretionary, he has no clear right to

relief and mandamus therefore is not an appropriate remedy. See, e.g., Heckler v. Ringer, 466

U.S. 602, 616 (1984). Petitioner does not establish any of these elements.

       Petitioner alleges that he submitted an application for benefits under the Federal Labor

Compensation Act, CompI.    ~   3, and that the defendant failed to process it, id.   ~   4. According to
petitioner, the defendant has a "ministerial duty and honor to except [sic] and process [the]

application," id.   ~   5, yet has refused to do so, see id.   ~   7. He demands a court order compelling

the defendant to accept and to process his application, and he demands an award "in the amount

of an unlimited sum of money." Id.         ~   9. Based on these conclusory allegations, the Court

concludes that petitioner fails to show his clear right to relief, the Labor Department's clear duty

to act, and the lack of any other remedy. His petition will be denied.

        An Order consistent with this Memorandum Opinion will be issued separately on this

same date.




Date:   M       If) I      02 '010